NORCOTT, J.,
concurring. I agree with part II of the majority opinion and concur in the result reached in part I of the majority opinion. With regard to the first *360issue, I am in agreement with the dissent of Justice Callahan that, to the extent that State v. Harris, 189 Conn. 268, 455 A.2d 342 (1983), must be read to require the trial court to give an instruction on an alternative inconsistent defense regardless of what the defendant has stated in relation to that defense in his testimony, essentially on the ground that the jury could find the defense established if it disbelieves the defendant’s own testimony relevant to that defense, Harris goes too far. I find it hard to accept that the right to present a defense includes the right to present to the jury a defense that the defendant’s own testimony directly and conclusively contradicts. I am convinced, however, that this is not such a case, both because the assessment of one’s emotional state involves a combination of complex factors and judgments and, therefore, testimony regarding one’s prior emotional state should be assessed more flexibly, and because, as the majority states, the defendant’s testimony as to his emotional state when the attack on the victim occurred was somewhat equivocal. Further, I believe that in the present case, the evidence adduced in support of the affirmative defense sought, although hardly overwhelming, was sufficient, despite the defendant’s testimony, to support a finding by a jury that the defense was established by a preponderance of the evidence.